DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 01/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

2.	This application includes claim 30, use the word “means” (or “step”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for detecting”, “means for determining” and “means for initiating” as recites in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations. Paragraph [0050] Fig. 2 illustrates an example computing system that may be used in user equipment including  device the multiprocessor computer systems for carrying out the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





3.	Claims 1-5, 8-9, 11-15, 18-19, 21-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Trachewsky et al., (US 2015/0200993), hereinafter Trachewsky, in view of Vialen et al., (US 2001/0018342) hereinafter Vialen.
Regarding Claim 1,  Trachewsky teaches A method performed a processor of a user equipment device for recovering a communication audio link with a communication network ([Para. 0382-0386] Fig. 70 shows VOIP terminals 2016 including VoIP transmitter with a processor [0119] for recovering voice-band data packets lost); the method comprising: detecting a potential audio link codec problem during an active voice call based on an audio link pattern ([Para. 0385-0386] Fig. 71 shows during a VoIP call, the handset creates a VoIP frame utilizing a 10 msec VoIP packet rate and sends it to the cable modem, detecting LAN latency because of the VoIP frame missing an upstream transmission slot. [Para. 0358-0360, 0371-0373] the VoIP path latency may be due to congestion and transmission errors, may result in distorted speech of a voice call including codec delay mismatch of codec sampling. That is, detecting a 
Trachewsky does not disclose determining whether the detected potential audio link codec problem is resolved before expiration of a failure declaration timer that was started in response to detecting the potential audio link codec problem; and initiating a radio link failure recovery procedure in response to determining that the detected potential audio link codec problem is not resolved before expiration of the failure declaration timer.
Vialen teaches determining whether the detected potential audio link codec problem is resolved before expiration of a failure declaration timer that was started in response to detecting the potential audio link codec problem 
(Examiner notes, given claim limitations their broadest reasonable interpretation consistent with the specification [0105]. See MPEP § 2111.01. The examiner considers “failure declaration timer” as “any timer that is used to determine whether the network link problem is resolved”). 
([Para. 0036, 0056] the UE starts at least one timer and monitor the speech codecs error rates occurring in information received over active radio bearers, and may determine that the radio bearer has most likely been temporarily lost when the timer have expired);
initiating a radio link failure recovery procedure in response to determining that the detected potential audio link codec problem is not resolved before expiration of the failure declaration timer ([Para. 0069] If the timer T301 is running, the re-establishment procedure is continued (e.g. the mobile station continues waiting for an answer to the 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of detecting network latency from Trachewsky and the recovery procedure from Vialen to optimize the re-establishment procedure.

Regarding Claim 2, the combination of Trachewsky and Vialen, specifically, Trachewsky teaches wherein detecting a potential audio link codec problem during an active voice call based on an audio link pattern comprises detecting any of a repeating homing sequence, repeating data sequences, threshold data or packet loss, receipt of undecodable patterns in vocoder data, or jitter in vocoder output. ([Para. 0368-0371] the end-to-end path latency for any voice call including loss of number of codec samples and loss of VoIP packet).

Regarding Claim 3, Trachewsky does not disclose initiating the failure declaration timer in response to detecting a potential audio link codec problem. 
Vialen teaches initiating the failure declaration timer in response to detecting a potential audio link codec problem ([Para. 0036, 0056] when the UE detects that the radio connection has been lost, the codecs error rates may occur (potential codecs problem). The UE starts at least one timer. Also when the UTRAN detects that the radio connection has been lost, it starts at least one timer).


Regarding Claim 4, Trachewsky does not disclose wherein the failure declaration timer includes a plurality of timers run one after the other in an uninterrupted series and expiration of the failure declaration timer occurs when a last in the series of the plurality of timers expires. 
Vialen teaches wherein the failure declaration timer includes a plurality of timers run one after the other in an uninterrupted series and expiration of the failure declaration timer occurs when a last in the series of the plurality of timers expires ([Para. 0034-0038, 0056-0058, 0064-0069, 0073] describes several timers would be assigned to monitor speech codec error rates occurring in radio bearers (i.e., network links). For example, a sudden surge in speed codec error rates means that the radio bearer has most likely been temporarily lost. Fig. 2b show that when the UE detects that the radio connection has been lost, it starts at least two timers. The two timers are run one after the other in an uninterrupted series. At the moment of expiry 206 of the RT timer (first timer) in the UE the NRT timer (second timer) is started. The NRT timer of the UE runs from time instant 206 to time instant 208. When the last timer expires without UE being in “in service” area, and the connection is moved to RRC-idle mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of detecting 

Regarding Claim 5, Trachewsky does not disclose wherein durations of each of the plurality of timers is based on a type of detected potential audio link codec problem associated with each timer.
Vialen teaches wherein durations of each of the plurality of timers is based on a type of detected potential audio link codec problem associated with each timer. ([Para. 0034-0038, 0056-0069] describes each of the RT timer value and NRT timer value is based on speech codec error rates that most likely occurring in radio bearers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of detecting network latency from Trachewsky and the recovery procedure from Vialen to optimize the re-establishment procedure.

Regarding Claim 8, Trachewsky does not disclose wherein the failure declaration timer is set to a duration that depends on a type of the detected potential audio link codec problem. 
Vialen teaches wherein the failure declaration timer is set to a duration that depends on a type of the detected potential audio link codec problem ([Para. 0007-0008, 0035-0036, 0061] Start a timer for speech codecs when error rates occurring in radio bearers. The value of the timer T 314 may be anything between 0 and 4095 seconds. The timer value may be specific to the mobile terminal in question and it may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of detecting network latency from Trachewsky and the recovery procedure from Vialen to optimize the re-establishment procedure.

Regarding Claim 9, Trachewsky does not disclose wherein the failure declaration timer includes a separate timer for each type of detected potential audio link codec problem and initiating the radio link failure recovery procedure is performed in response to expiration of any of the separate timers. 
Vialen teaches wherein the failure declaration timer includes a separate timer for each type of detected potential audio link codec problem and initiating the radio link failure recovery procedure is performed in response to expiration of any of the separate timers ([Para. 0035-0036, 0061, 0064, 0066] Fig. 2b, Start a RT timer and NRT timer for the detected codec problem due to different radio bearers failure, and initiating re-establishment procedure at the moment of expiry of the RT timer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of detecting network latency from Trachewsky and the recovery procedure from Vialen to optimize the re-establishment procedure.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Trachewsky in view of Vialen, specifically, Trachewsky teaches a user equipment device, comprising: a processor configured with processor-executable instructions ([Para. 0113, 0119]  the VOIP terminals may be implemented using field programmable gate arrays (FPGA) with executable software program in which to implement the inventions described herein).

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Trachewsky in view of Vialen, 

Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Trachewsky in view of Vialen, specifically, Trachewsky teaches A user equipment device, comprising: means for detecting; means for determining and means for initiating ([Para. 0113-0114, 0119]  the .

4.	Claims 6-7, 16-17 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Trachewsky, in view of Vialen as applied to claims 4, 14 and 24 respectively above, and further in view of Cai et al., (US 2020/0383162) hereinafter Cai.

Regarding Claim 6, the combination of Trachewsky and Vialen does not disclose incrementing an audio link failure counter in response to expiration of each of a series of timers, wherein initiating the radio link failure recovery procedure is performed further in response to the audio link failure counter reaching a threshold.
Cai teaches incrementing an audio link failure counter in response to expiration of each of a series of timers, wherein initiating the radio link failure recovery procedure is performed further in response to the audio link failure counter reaching a threshold. ([Para. 0023, 0035, 0134, 0142-0145, 0162] the counter is dependent on the outputs of the link re-configuration procedure. Once the radio link failure timer T is started, the client device 100 monitors the countdown of the radio link failure first timer T and declares a radio link failure if the radio link failure timer T expires. The client may reset the radio link failure timer T based on a second counter C2. The value of the first counter is increased when the link re-configuration procedure was unable to establish a new connection in response to expiration of each of a series of the radio link failure timer).


Regarding Claim 7, the combination of Trachewsky and Vialen does not disclose decrementing the audio link failure counter in response to determining that the detected potential audio link codec problem has been resolved before expiration of the failure declaration timer. 
Cai teaches decrementing the audio link failure counter in response to determining that the detected potential audio link codec problem has been resolved before expiration of the failure declaration timer. ([Para. 0023, 0035, 0039, 0162] the counter is dependent on the outputs of the link re-configuration procedure. The value of the first counter is decreased when the link re-configuration procedure was able to establish a new connection before the timer expires [0068]. The UE in the present context may be enabled to communicate voice via the radio access network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Trachewsky,  Vialen and Cai to improve the radio link failure recovery.

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 7.

5.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trachewsky, in view of Vialen as applied to claims 1 and 11 respectively above, and further in view of Faccin et al., (US 2012/0044867) hereinafter Faccin.

Regarding Claim 10, the combination of Trachewsky and Vialen does not disclose wherein detecting a potential audio link codec problem during the active voice call based on an audio link pattern comprises detecting the potential audio link codec problem following a change in a radio access technology (RAT) during the active voice call.  
Faccin teaches wherein detecting a potential audio link codec problem during the active voice call based on an audio link pattern comprises detecting the potential audio link codec problem following a change in a radio access technology (RAT) during the active voice call. ([Para. 0014, 0020, 0036, 0065-0066] describes the UE may detect an ongoing voice session initiated in an area that supports IMS VoPS may move and/or be handed over to an alternate/adjacent area where the IMS VoPS indication indicates not supported. If the codec is not propagated between UEs between the Circuit switched network (CS) and packet switched network (PS) networks, then transcoding and/or voice service quality degradation may occur. For example,if both ends of a session are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Trachewsky, Vialen and Faccin to implement a codec changes in response to the changed network condition to improve voice service experience.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150200993, Assem et al. discloses Optimizing the quality of audio within a teleconferencing session via an adaptive codec switching.
US 20180048420, Grand et al. discloses Method and device for providing pipeline reordering of encoder parameter controllers for an encoder.
US 20190042336, McElrath et al. discloses Methods and apparatus for scheduling time sensitive operations among independent processors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413